Case 1:19-cr-00696-PAE Document 156-3 Filed 11/02/20 Page 1 of 2




            EXHIBIT C
        Case 1:19-cr-00696-PAE Document 156-3 Filed 11/02/20 Page 2 of 2
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        October 29, 2020

BY EMAIL

Justine A. Harris
Noam Biale
Sher Tremonte LLP
90 Broad Street, 23rd Floor
New York, New York 10004


           Re:     United States v. Ari Teman, S2 19 Cr. 696 (PAE)

Dear Ms. Harris and Mr. Biale:

        We write in response to your letter, dated October 23, 2020, requesting additional
disclosures pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150,
154 (1972), and their progeny, and 18 U.S.C. § 3500. The Government disclosed notes concerning its
communications with Joseph Soleimani during trial, and provided additional information regarding its
communications with Soleimani in post-trial briefing. The Government is aware of its disclosure
obligations, has made appropriate disclosures, and believes that no further disclosures are required at
this time.

                                                 Sincerely,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney for the
                                                 Southern District of New York


                                           By:
                                                 Kedar S. Bhatia
                                                 Edward A. Imperatore
                                                 Assistant United States Attorneys
                                                 (212) 637-2465/2327
